Citation Nr: 1414264	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-42 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability.

2.  Entitlement to an evaluation in excess of 20 percent for service-connected diabetes mellitus with erectile dysfunction, hypertension, glaucoma, and nephropathy.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1964 to January 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board notes that there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in that file reveals that certain documents, including VA medical records dated through July 2011 and the Veteran's hearing transcript, are relevant to the issues on appeal.  The Board notes that there is no paperless, electronic Veterans Benefits Management System claims file associated with the Veteran's claims.

In February 2014, the Veteran testified at a video conference hearing in front of the undersigned Veterans Law Judge.  The transcript of this hearing has been reviewed and is associated with the claims file.

The issue of entitlement to service connection for the Veteran's daughter's hip dysplasia due to his exposure to herbicides has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a back disability and entitlement to an evaluation in excess of 20 percent for service-connected diabetes mellitus with erectile dysfunction, hypertension, glaucoma, and nephropathy are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

FINDINGS OF FACT

1.  In an April 1968 rating decision, the RO denied the Veteran's original claim of service connection for a back condition on the basis that a VA examination did not show a diagnosis for a back disability; the Veteran did not appeal this decision or submit new and material evidence within one year. 

2.  The Veteran has since submitted evidence of a diagnosed back disability, including mild arthritis, early degenerative joint disease, and a failed back syndrome.

3.  The evidence received subsequent to the April 1968 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a back disability.


CONCLUSIONS OF LAW

1.  The April 1968 rating decision that denied service connection for a back disability is final.  38 U.S.C.A. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1967).

2.  Evidence received since the April 1968 rating decision is new and material and the claim for service connection for a back disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

As new and material evidence has been received to reopen the claim of service connection for a back disability, the appeal to this extent is allowed.  




REMAND

Remand is required because the record shows that the Veteran may have applied for benefits from the Social Security Administration (SSA).  However, the records pertaining to the Veteran's SSA application are not associated with the claims file.   

Remand is also required as it appears there may be relevant private medical records that have not yet been attempted to be obtained.  At the Board hearing, the Veteran reported he was treated for his back disability shortly after service by a Dr. SN in Torrance, California.

Remand is also required for updated and/or adequate examinations and opinions.  The Veteran's last examination for his service-connected diabetes mellitus was in April 2009.  Given the passage of time since his most recent examination and the allegations set forth herein that the disabilities have worsened, a new examination is warranted.  The VA examiner in the July 2009 back examination did not provide a fully adequate explanation regarding the negative nexus opinion because he failed to explain why the Veteran's back disability is not related to his sprains in service or address the Veteran's statements describing continuous symptoms since service. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from July 2011 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Send the Veteran VA Form 21-4142, Authorization and Consent to Release Information, and, if the Veteran returns the form, attempt to obtain the medical records from Dr. SN in Torrance, California.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Contact the SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

4.  After any additional records are associated with the claims file, provide the Veteran a VA examination to ascertain the current severity and manifestations of his service-connected diabetes mellitus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  This should expressly include detailing the existence and severity of any associated disorders, including erectile dysfunction, hypertension, glaucoma, and nephropathy.  Additionally, the examiner must indicate whether the Veteran requires insulin, restricted diet, an oral hypoglycemic agent, and regulation of activities.  The examiner should note the frequency of insulin injections required.  In discussing the regulation of activities due to diabetes, the examiner must state whether the Veteran's occupational and recreational activities must be restricted due to his diabetes mellitus. 

The examiner should also indicate whether the Veteran experiences episodes of ketoacidosis or hypoglycemic reactions, and if so, how frequently such episodes necessitate hospitalization or visits to a diabetic care provider.  Additionally, the examiner should state whether there has been a progressive loss of weight or strength.  In addition, the examiner should identify and describe all complications of the Veteran's diabetes.  

5.  After any additional records are associated with the claims file, obtain a medical opinion to determine whether the Veteran's back disability was caused by his period of active military service.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran's current back disability is related to his military service.  The examiner should state whether it is at least as likely as not that the current disability is the result of an event, injury, or disease incurred in service, specifically his back sprains therein, as opposed to being the result of some other factor or factors.  The examiner should also comment on the Veteran's complaints of continuous symptoms since service and the prior VA examination.

6.  After completing the above action, conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraph. 

7.  When the development has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, including separate ratings for any compensable complications of diabetes, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  
  
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


Department of Veterans Affairs


